DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 2/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to because the different views must be numbered in consecutive Arabic numerals, starting with 1. The figures go from 1-6 and then for some reason continue with QQ1 to QQ9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  it is suggested to change “the time window” in line 2 to “the time period”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “if” in line 2 to “when”.  Appropriate correction is required.
Claim(s) 28 is/are objected to because of the following informalities:  change “of of” in line 1 to “of”.  Appropriate correction is required.
Claim(s) 38 is/are objected to because of the following informalities:  change “if” in line 2 to “when”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 4-5, 11-13, 15-16, 20, 23, 25, 27-28, 34-36, 38-39 and 43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 4-5, 11-13, 15-16 and 20 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Examiner will interpret this limitation to be “the data transmission” hereinafter for examination.
Claim 2 recites the limitation "the transmitted data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation as “the data transmission” hereinafter for examination.
Claim 5 recites the limitation "the transmitted data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation as “the data transmission”.
Claim 13 recites the limitation "the transmitted data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation as “the data transmission”.
Claim 15 recites the limitation "the transmitted data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 fails to resolve the deficiency of claim 15 and is thus rejected under similar rationale. Examiner will interpret this limitation as “the data transmission”.
Claim 23 recites the limitation "the data" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 25, 27-28, 34-36, 38-39 and 43 fails to resolve the deficiency of claim 23 and are thus rejected under similar rationale. Examiner will interpret this limitation to be “the data transmission” hereinafter for examination.
Claim 25 recites the limitation "the transmitted data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation as “the data transmission” hereinafter for examination.
Claim 28 recites the limitation "the transmitted data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation as “the data transmission”.
Claim 36 recites the limitation "the transmitted data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation as “the data transmission”.
Claim 38 recites the limitation "the transmitted data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 39 fails to resolve the deficiency of claim 38 and is thus rejected under similar rationale. Examiner will interpret this limitation as “the data transmission”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 11-13, 23, 27-28 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190081743 by Loehr et al (hereinafter Loehr).

Regarding claim 23, Loehr teaches a wireless device for communicating with a network node using autonomous Uplink (UL) access, the wireless device comprising: processing circuitry having a processor and a memory connected thereto, the memory containing instructions that, when executed, cause the wireless device to (¶ 197, implementation of the above described various embodiments using hardware and software. In this connection a user terminal (mobile terminal)…are provided. The user terminal…are adapted to perform the methods described herein, including corresponding entities to participate appropriately in the methods, such as receiver, transmitter, processors; ¶ 198, the various embodiments may be implemented or performed using computing devices ( processors); ¶ 199, the various embodiments may also be implemented by means of software modules, which are executed by a processor or directly in hardware. Also a combination of software modules and a hardware implementation may be possible. The software modules may be stored on any kind of computer readable storage media, for example RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc.; ¶ 196, a computer program product comprising a computer-readable medium having a computer-readable program code embodied thereon is provided, the program code being adapted to carry out the present invention): 
after sending a data transmission to a network node, start a retransmission window associated with a feedback process of the data transmission, the retransmission window including a first timer (fig. 10a, shows after sending the leftmost PUSCH, there is starting of leftmost drx-ULRetransmissiontimer or shows after sending the rightmost PUSCH, there is starting of rightmost drx-ULRetransmissiontimer; ¶ 113, apparatus comprises…a second timer (corresponding to the retransmission timer described above) configured to start; ¶ 114, This apparatus can be a UE as described above; ¶ 62, UE transmits…to the eNB on PUSCH; ¶ 109, HARQ for NB IoT, two additional timers have been introduced…retransmission timer (drx-ULRetransmissionTimer); ¶ 98, FIG. 10A is a schematic drawing illustrating timers of the DRX and HARQ modes for NB IoT with acknowledgement for uplink; ¶ 173, one drx-ULRetransmissionTimer per HARQ process. Examiner correspond at least either the leftmost drx-ULRetransmissiontimer or the rightmost drx-ULRetransmissiontimer to the retransmission window); 
and in response to detecting an absence of a feedback signal during a time period given by the first timer, retransmit the data after expiry of the first timer (¶ 179, FIG. 11 shows a flow diagram illustrating an embodiment of the invention as a method which may be performed at the UE; fig. 11, shows, at a first iteration of the flow chart, in response to detecting that ACK is not received during a running of timer 2/T2, retransmit the data; fig. 10a, shows after retransmitting data by way of the rightmost PUSCH, stopping the leftmost drx-ULRetransmissionTimer; ¶ 86, discloses the concept of a timer stopping is timer expiring; fig. 11, shows, at a second iteration of the flow chart starting from “Start, run and stop T1” which is in response to the “Retransmit the data” at the first iteration, there is another starting and running T2 a second time (which would also show that the first iteration’s running T2 has stopped/expired/ended at least up to this point in time) and then a eventually another “Retransmit the data”); 
and power supply circuitry configured to supply power to the wireless device (¶ 110, UE’s battery; ¶ 42, battery consumption of UE. Although not explicitly stated, since the UE consumes the power of the battery, the UE must have at least hardware in which to draw power out of the battery and supply the power to the UE. Examiner corresponds this hardware to the power supply circuitry). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Loehr’s one or more different embodiment’s teachings. The motivation is efficiently handling operation of new timers and enabling efficient DRX operation (¶ 83-84) and saving UE’s battery (¶ 192).

Regarding claim 27, Loehr teaches the wireless device of claim 23, wherein the first timer is associated with a Hybrid Automatic Repeat request (HARQ) identifier of the feedback process (Loehr ¶ 173, one drx-ULRetransmissionTimer per HARQ process; ¶ 25, Process number; ¶ 140, HARQ process number--3 bits; ¶ 157, HARQ process number--1 bit; ¶ 161, a HARQ process ID). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Loehr’s one or more different embodiment’s teachings. The motivation is efficiently handling operation of new timers and enabling efficient DRX operation (¶ 83-84).

Regarding claim 28, Loehr teaches the wireless device of claim 23, wherein the processor is configured to send the data transmission or send a retransmission of the transmitted data (Loehr ¶ 196-199; fig. 10a, shows sending leftmost PUSCH, which is an initial transmission and sending rightmost PUSCH, which is a retransmission of the initial transmission). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Loehr’s one or more different embodiment’s teachings. The motivation is efficiently handling operation of new timers and enabling efficient DRX operation (¶ 83-84).

Regarding claim 34, Loehr teaches the wireless device of claim 23, wherein the processor is configured to stop the first timer upon reception of the feedback signal during the time period given by the first timer (Loehr ¶ 196-199; fig. 10a, shows a leftmost drx-ULRetransmissionTimer; ¶ 167, UE stops the retransmission timer upon reception of the positive acknowledgement). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Loehr’s one or more different embodiment’s teachings. The motivation is efficiently handling operation of new timers and enabling efficient DRX operation (¶ 83-84).

Regarding claim 35, Loehr teaches the wireless device of claim 23, wherein the retransmission window further includes a second timer (Loehr fig. 10a, at the end of the leftmost drx-ULRetransmissionTimer there is rightmost UL HARQ RTT Timer. Examiner correspond at least the leftmost drx-ULRetransmissiontimer and the rightmost UL HARQ RTT Timer to the retransmission window). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Loehr’s one or more different embodiment’s teachings. The motivation is efficiently handling operation of new timers and enabling efficient DRX operation (¶ 83-84).

Regarding claim 36, Loehr teaches the wireless device of claim 35, wherein the processor is configured to trigger the second timer at the expiry of the first timer and wherein the second timer is configured to allow the wireless device to perform a retransmission of the transmitted data (Loehr ¶ 196-199; fig. 10a, shows after the end of drx-ULRetransmissionTimer, starting rightmost UL HARQ RTT timer and then eventually retransmission by way of the rightmost PUSCH; ¶ 86, discloses the concept of a timer stopping is timer expiring; ¶ 109, The RTT timer corresponds to a minimum amount of subframe(s) (or in general to a minimum time period) before an UL HARQ retransmission grant is expected; fig. 9, after the leftmost UL HARQ RTT Timer has ended, starting drx-ULREtransmissionTimer and during this time, receiving a Re Tx; ¶ 109, schedules a retransmission using the second NB-PDCCH indicating that the grant is for the purpose of data retransmission (ReTx)…Accordingly, the UE transmits in the uplink the retransmission of the PUSCH). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Loehr’s one or more different embodiment’s teachings. The motivation is efficiently handling operation of new timers and enabling efficient DRX operation (¶ 83-84).

Claims 1, 4 and 11-13 recite similar limitations of claims 23, 27 and 34-36, respectively and are thus rejected under similar rationale.

	Regarding claim 5, Loehr teaches the method of claim 1, wherein sending the data transmission comprises sending a retransmission of the transmitted data (Loehr fig. 10a, shows sending leftmost PUSCH, which is an initial transmission and sending rightmost PUSCH, which is a retransmission of the initial transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Loehr’s one or more different embodiment’s teachings. The motivation is efficiently handling operation of new timers and enabling efficient DRX operation (¶ 83-84).

Claim(s) 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of US 20100177701 by Maheshwari et al (hereinafter Maheshwari) (IDS filed 2/4/2020).

Regarding claim 25, Loehr teaches the wireless device of claim 23.
Although Loehr teaches the first timer, the wireless device, the transmitted data and the time period given by the first timer, Loehr does not explicitly disclose the first timer is configured to prohibit the wireless device to perform a retransmission of the transmitted data within the time period given by the first timer. 
Maheshwari in the same or similar field of endeavor teaches a timer is configured to prohibit a wireless device to perform a retransmission of transmitted data within a time period given by the timer (¶ 75, retransmitting the PDU along with a second poll element that instructs the receiver to send an ACK for the missing PDU, initiating a second timer upon retransmitting the missing PDU, and re-transmitting the missing PDU and the second poll element of [sic] the ACK is not received upon expiration of the second timer; ¶ 76, transmitting a set of data units with one data unit… setting a response timer upon transmitting the set of data units…determine whether the response timer is expired…On the other hand, if the response timer is determined to be expired; ¶ 77, At 816, method 800 can retransmit the data unit having the reply command. In view of the above teachings in ¶ 75-77, the second/response timer is used for response monitoring during the period of the second/response timer and not to retransmit during the period of the second/response timer). By modifying Loehr’s teachings of the first timer, the wireless device, the transmitted data and the time period given by the first timer with Maheshwari’s teachings of a timer is configured to prohibit a wireless device to perform a retransmission of transmitted data within a time period given by the timer, the modification results in the first timer is configured to prohibit the wireless device to perform a retransmission of the transmitted data within the time period given by the first timer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Maheshwari’s above teachings. The motivation is facilitating acknowledgment and retransmission of wireless data in a wireless communication system (Maheshwari ¶ 3). Known work in one field of endeavor (Maheshwari prior art) may prompt variations of it for use in either the same field or a different one (Loehr prior art) based on design incentives (facilitating acknowledgment and retransmission of wireless data in a wireless communication system) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 2 recite similar limitations of claim 25 and is thus rejected under similar rationale.

Claim(s) 15 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of US 20200052830 by Liu et al (hereinafter Liu).

Regarding claim 38, Loehr teaches the wireless device of claim 35.
Although Loehr teaches the processor and the second timer expires (Loehr fig. 10a, shows rightmost UL HARQ RTT Timer expires/stops ) and no retransmission of the transmitted data is performed during a time period given by the second timer (Loehr fig. 10a, shows rightmost UL HARQ RTT Timer expires/stops and there is no retransmission of any transmitted data is performed during a time period given by the rightmost UL HARQ RTT Timer), Loehr does not explicitly disclose the processor is configured to trigger another second timer after the second timer expires if no retransmission of the transmitted data is performed during a time period given by the second timer. 
Liu in the same or similar field of endeavor teaches a processor of a wireless device configured to trigger another second timer after a second timer expires if no retransmission of transmitted data is performed during a time period given by the second timer (fig. 16, terminal apparatus; ¶ 279, some or all portions of each of the terminal apparatus 1…according to the above-described embodiment may be typically achieved as an LSI which is an integrated circuit or may be achieved as a chip set. The functional blocks of each of the terminal apparatus 1…may be individually achieved as a chip, or some or all of the functional blocks may be integrated into a chip. Furthermore, a circuit integration technique is not limited to the LSI, and may be realized with a dedicated circuit or a general-purpose processor; ¶ 234, for the terminal apparatus 1…the UL HARQ RTT Timer (P300) for the uplink synchronous HARQ process for the PUSCH may be started; ¶ 235, the UL HARQ RTT Timer (P300) expires; fig. 13, shows during UL HARQ RTT Timer P300, there is no retransmission of any transmitted data performed during a period given by P300 and after P300 ends, triggering UL HARQ RTT Timer P320; ¶ 234, the UL HARQ RTT Timer (P300) for the uplink synchronous HARQ process is configured (set) to four subframes; ¶ 239, the UL HARQ RTT Timer (P320) may be configured (set) to three subframes). By modifying Loehr’s teachings of the processor and the second timer expires and no retransmission of the transmitted data is performed during a time period given by the second timer with Liu’s teachings of a processor of a wireless device configured to trigger another second timer after a second timer expires if no retransmission of transmitted data is performed during a time period given by the second timer, the modification results in the processor is configured to trigger another second timer after the second timer expires if no retransmission of the transmitted data is performed during a time period given by the second timer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr’s teachings with Liu’s above teachings. The motivation is having a terminal apparatus efficiently communicating with a base station apparatus (Liu ¶ 16). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Loehr prior art) based on design incentives (a terminal apparatus efficiently communicating with a base station apparatus) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 15 recite similar limitations of claim 38 and is thus rejected under similar rationale.

Claim(s) 16 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr and Liu and in further view of US 20150085712 to Wang et al (hereinafter Wang).

Regarding claim 39, the combination teaches the wireless device of claim 38.
Although the combination teaches the processor (Loehr ¶ 196-199) and the second timer (Loehr fig. 10a, rightmost UL HARQ RTT Timer), the combination does not explicitly disclose the processor is configured to trigger a counter of the second timer for monitoring a number of times that the second timer is triggered. 
	Wang in the same or similar field of endeavor teaches a processor of a wireless device is configured to trigger a counter of a timer for monitoring a number of times that the timer is triggered (¶ 164, FIG. 10 depicts a computing system 1000, which can be a UE…The computing system 1000 includes machine-readable instructions 1002, which are executable on a processor (or multiple processors) 1004 to perform various tasks discussed above; ¶ 104, the UE determines (at 608) whether the HARQ RTT timer has previously been started and restarted a specified number of times). By modifying the combination’s teachings of the processor and the second timer with Wang’s teachings of a processor of a wireless device is configured to trigger a counter of a timer for monitoring a number of times that the timer is triggered, the modification results in the processor is configured to trigger a counter of the second timer for monitoring a number of times that the second timer is triggered.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wang’s above teachings. The motivation is to increase the likelihood that a UE successfully receives a HARQ retransmission (Wang ¶ 102). Known work in one field of endeavor (Wang prior art) may prompt variations of it for use in either the same field or a different one (Loehr prior art) based on design incentives (to increase the likelihood that a UE successfully receives a HARQ retransmission) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 16 recite similar limitations of claim 39 and is thus rejected under similar rationale.

Allowable Subject Matter
Claim(s) 20 and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476